PER CURIAM: *
IT IS ORDERED that the appellees motion to vacate the district court judgment and remand the case is granted for sentencing anew. Defendant shall be given the opportunity to withdraw his plea.
IT IS FURTHER ORDERED that the appellees alternative motion for extension of time to file appellees brief until 20 days from denial of motion to vacate and remand is denied as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.